NOTE: This order is nonprecedential.

  \Mniteb ~tate5 QCourt of ~peaI5
       for tbe jfeberaI QCircuit

              LEONARD P. MACHULAS,
                    Petitioner,

                            v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.


                       2012-3082


   Petition for review of the Merit Systems Protection
Board in case no. PH1221110241-W-1.


                      ON MOTION


                       ORDER

   The Department of the Air Force moves to recaption to
name the Merit Systems Protection Board as respondent.

    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,
the Board dismissed Mr. Machulas's appeal, "finding that
MACHULAS v. MSPB                                                 2


Mr. Machulas's whistleblowing claim was barred under the
doctrine of collateral estoppel due to the prior IRA appeal.
Thus, the Board is the proper respondent in this petition
for review.
      Accordingly,
      IT Is ORDERED THAT:

    The motion is granted. The revised official caption is
reflected above. The Board's response brief is due within
21 days ofthe date of filing of this order.

                                    FOR THE COURT


      APR 1 62012                   lsI Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Leonard P. Machulas
    Matthew P. Roche, Esq.
    Keisha Dawn Bell, Esq. (Petitoner's Informal Brief
Enclosed)
s21
                                                    FILED
                                            U.S. COURT OF APPEALS FOR
                                               THE FEDERAL CIRCUIT

                                                APR 1 62012
                                                   JAN HORBAlY
                                                      CLERK